Citation Nr: 1111008	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February to June 1975 and in the Air Force from July 1976 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Because it requires further development, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran claims his bilateral hearing loss has worsened and, therefore, wants a higher rating for this disability.  See his February 2006 statement.  

Where, as here, an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  But in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


Here, in support of his claim, the Veteran submitted an April 2006 audiogram and August 2006 letter from a VA audiologist indicating the Veteran has mild-to-profound, sloping, sensorineural hearing loss attributable to his military service.  The fact that the hearing loss is the result of his military service is not in dispute since this is already a service-connected disability, so VA already has conceded this point.  Rather, the issue in this appeal is the severity of the hearing loss, so this audiogram and audiologist's statement are more relevant to addressing this determinative issue.

In rating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Regarding the April 2006 audiogram the Veteran submitted in support of his claim, there is no accompanying interpretation of the data, specifically addressing the relevant puretone thresholds or Maryland CNC speech discrimination test results.  The Board, itself, is not permitted to interpret the data in this report.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Similarly, the August 2006 VA audiologist's letter does not address these relevant rating criteria.  And the Veteran reportedly refused to undergo a VA compensation examination that was scheduled in response to his current claim because of the location where the evaluation was to be performed.  His last VA compensation examination, before that, was in January 2002, so many years ago.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes conducting a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The RO scheduled this most recent VA compensation examination mentioned for June 2006, but after the Veteran had declined that examination because of its location, the RO went ahead and decided his claim and denied it in the August 2006 decision at issue based on the medical and other evidence of record, which included consideration of the April 2006 audiogram and August 2006 letter from the VA audiologist.  Ordinarily, when a Veteran fails to report for a VA compensation examination scheduled in connection with a claim for a higher rating for an established service-connected disability, the claim is summarily (mandatorily) denied as a matter of express VA regulation.  See 38 C.F.R. § 3.655 (2010), indicating this "shall" occur in this circumstance.

Here, though, the Veteran denies failing to appear for that scheduled VA compensation examination and claims, instead, that VA simply canceled that examination unbeknownst to him.  See his September 2006 Notice of Disagreement (NOD).  In support of this contention, he has submitted copies of his VA treatment records indicating he reported for audiology appointments in April and May 2006 and showing his June 2006 VA compensation examination was cancelled by the VA clinic.

There is no actual letter in the file indicating the Veteran was notified of the scheduling of his VA compensation examination.  However, because the regular practices of VA do not include maintaining a hard copy of VA examination notices, the absence of such from the file cannot be used as evidence to demonstrate that such notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).


That said, the Court has held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

So even though the record indicates the RO scheduled a VA compensation examination for the Veteran in June 2006, and irrespective of whether he failed to report for that examination or instead it was canceled by the VA clinic unbeknownst to him, it has been nearly 5 years since then, regardless.  And in December 2010, his representative submitted a written brief presentation indicating the bilateral hearing loss is worse and, therefore, requesting another VA compensation examination to reassess the severity of this disability.  The Board therefore is directing the scheduling of another VA compensation examination prior to deciding this appeal.  See id.



Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to reassess the severity of the Veteran's bilateral hearing loss.

The examination must include a controlled speech discrimination test (Maryland CNC) and puretone audiometry test, conducted without the benefits of hearing aids, addressing the hearing thresholds and resultant averages for the required frequencies of 1,000, 2,000, 3,000 and 4,000 Hz.  See 38 C.F.R. § 4.85(a).  Also, the hearing examination worksheets were revised during the pendency of this appeal to include the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  So the findings should address these additional considerations, as well.

Have the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  
See 38 C.F.R. § 3.655.


2.  Then readjudicate the claim for a higher rating in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


